DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following reasons:
(a) In Figure 16, change 50(51) to 200(201); 53 to 203, and 55 to 205.  

    PNG
    media_image1.png
    520
    529
    media_image1.png
    Greyscale

(b) the claimed subject matter of claims 8-12 are not shown in the figures because claim 1 is directed to Figure 10, but claims 8-12 appear to be directed to Figures 11-14, which do not meet claim 1’s requirement for the differing second opening width relationship.
(c) the claimed subject matter of claim 18 is not shown in the figures because claim 16 is directed to Figure 11 and claim 18 requires multiple second openings along each side of the first opening, where the second openings in the frame portion are greater in number than the second openings in the cross-piece portion, which Figure 11 do not show.
(d) the claimed subject matter of claims 19-21 is not shown in the figures because is directed to Figure 11 and claim 19-21 requires rows of multiple second openings along each side of the first opening, where the rows of second openings in the frame portion are greater in number than the second openings in the cross-piece portion, which Figures 11-14 do not show.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the current phrasing is awkward, and the second opening cannot be formed around the first opening without causing the portion of the frame between the first and second openings to fall out of the frame.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Page 5, paragraph 22, line 1: Please review the phrase “covers other than”.  The current phrasing is awkward.
Page 10, paragraph 44, first two lines of the page: Please review the phrase “that is applied in four piece obtaining”.  The current phrasing is awkward.
Page 17, paragraph 86, line 10: Change “it possible” to “it is possible”.
Appropriate correction is required.

Claim Objections
Claim 8-12 and 16-24 are objected to because of the following informalities:
Claim 8, line 4: Change “only one of the second opening” to “only one of the second openings”.
Claim 9 is objected to for depending from objected-to base claim 8.
Claim 9, line 4: Change “a plurality of the second opening” to “a plurality of the second openings”.
Claim 10, line 4: Change “a plurality of the second opening” to “a plurality of the second openings”.
Claims 11 and 12 are objected to for depending from objected-to base claim 10.
Claim 11, line 4: Change “a plurality of rows of the second opening” to “a plurality of rows of the second openings”.
Claim 12 is objected to for depending from objected-to base claim 11.
Claim 12, lines 3-5: Change these lines to “wherein in adjacent rows of the second openings, a portion between two adjacent second openings in one row corresponds to the second opening of an adjacent row.”.
Claim 16, lines 13-14: Delete these lines because they are duplicates of claim 16, lines 11-12.
Claim 16, line 15: Change “second opening” to “second openings”.
Claim 16, line 17: Change “second opening” to “second openings”.
Claims 17-24 are objected to for depending from objected-to base claim 16.
Claim 17, line 4: Change “only one of the second opening” to “only one of the second openings”.
Claim 18 is objected to for depending from objected-to base claim 17.
Claim 18, line 4: Change “a plurality of the second opening” to “a plurality of the second openings”.
Claim 19, line 4: Change “a plurality of the second opening” to “a plurality of the second openings”.
Claims 20 and 21 are objected to for depending from objected-to base claim 19.
Claim 20, line 4: Change “a plurality of rows of the second opening” to “a plurality of rows of the second openings”.
Claim 21 is objected to for depending from objected-to base claim 20.
Claim 21, lines 3-5: Change these lines to “wherein in adjacent rows of the second openings, a portion between two adjacent second openings in one row corresponds to the second opening of an adjacent row.”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a second opening that is a series of long thin openings, does not reasonably provide enablement for one continuous second opening.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Regarding claims 1 and 16: Both independent claims 1 and 16 define first openings and then a second opening formed around each of the plurality of first openings.  If a continuous second opening is formed around each first opening, the section of the frame portion between the first and second openings will fall out, leaving only the second opening.  In this instance, the first opening will no longer exist in the remaining frame.  Because the claimed mask cannot be made if the second opening is continuous, claims 1 and 16 are rejected for lack of enablement of the full scope of the claim.
Claims 8-15 and 17-24 are rejected for depending from rejected claim 1 or 16.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 16: Both independent claims 1 and 16 define first openings and then a second opening formed around each of the plurality of first openings.  Neither claim 1 nor claim 16 limits the second opening to a discontinuous opening.  If a continuous second opening is formed around each first opening, the section of the frame portion between the first and second openings will fall out, leaving only the second opening.  Because the claim language is unclear as to the shape of the second opening, claims 1 and 16 are rejected as indefinite.
Claims 8-15 and 17-24 are rejected for depending from rejected claim 1 or 16.
Regarding claim 8, which depends from claim 1: Claim 1 defines the second opening as being formed around each of the plurality of first openings.  However, claim 8, which depends from claim 1, requires that only one of the second opening[s] is formed in a direction along each of the sides of the each of the first openings.  In this case, the second opening would no longer be formed “around” the first opening, but only at one side.  Thus, the requirement of claim 8 conflicts with the requirements of claim 1, and is indefinite.
Claim 9 is rejected for depending from rejected base claim 8. 
Regarding claim 13, which depends from claim 1:  Claims 1 and 13 are directed to a film forming mask, but claim 13 includes a method of use.  This raises a question as to whether claim 13 is directed to the product or to the method of use.  Because claim 13 is unclear, claim 13 is rejected as indefinite.  Applicants may choose to address this by changing “is used” to “is capable of being used”. 
Regarding claim 17, which depends from claim 16: Claim 16 requires the number of second openings in the outer frame portion to be greater than the number of second openings in the cross-piece portion.  However, claim 17 requires that each side of each first opening should have only one second opening.  This conflicts with claim 16’s requirement.  Because claim 17 conflicts with claim 16, claim 17 is rejected as indefinite.
Claim 18 is rejected for depending from rejected base claim 17.
Regarding claim 22, which depends from claim 16:  Claims 16 and 22 are directed to a film forming mask, but claim 22 includes a method of use.  This raises a question as to whether claim 22 is directed to the product or to the method of use.  Because claim 22 is unclear, claim 22 is rejected as indefinite.  Applicants may choose to address this by changing “is used” to “is capable of being used”.

Remarks
The closest prior art reference identified by the Office is Shigemura, U.S. Pat. Pub. No. 2004/0104197, Figures 13 and 19.  

    PNG
    media_image2.png
    358
    366
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    365
    355
    media_image3.png
    Greyscale

The Office advises applicants that, when amending the claims, applicants avoid embodiments and combination of embodiments—see Shigemura specification ¶ 119—that might read on Shigemura.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897